Citation Nr: 1518604	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  12-32 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left hip disability, diagnosed as a left hip strain with trochanteric bursitis.

2.  Entitlement to service connection for a right hip disability, diagnosed as a right hip strain with trochanteric bursitis.

3.  Entitlement to service connection for a left knee disability, diagnosed as a left knee strain with patellofemoral osteoarthritis.

4.  Entitlement to service connection for a right knee disability, diagnosed as right knee degenerative arthritis/patellofemoral osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In March 2015, the Veteran testified before the undersigned in a Travel Board hearing.  A copy of the hearing transcript has been associated with the electronic claims file.

The Board notes that following the most recent Supplemental Statement of the Case (SSOC) in October 20123, the Veteran submitted additional evidence at his Travel Board hearing.  However, the Veteran and her representative also submitted a waiver of initial RO consideration of any new evidence.  See 38 C.F.R. § 20.1304 (2014).

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  



FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, the Veteran's left hip disability is shown to be related to her service.

2.  Resolving doubt in favor of the Veteran, the Veteran's right hip disability is shown to be related to her service.

3.  Resolving doubt in favor of the Veteran, the Veteran's left knee disability is shown to be related to her service.

4.  Resolving doubt in favor of the Veteran, the Veteran's right knee disability is shown to be related to her service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for a left hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for a right hip disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  Resolving doubt in favor of the Veteran, the criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  Resolving doubt in favor of the Veteran, the criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the favorable decision herein as to the issues on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran seeks service connection for a bilateral hip disability and a bilateral knee disability, which she contends began during her active duty service, and then progressed following service.  Specifically, the Veteran contends that her duties as a jump instructor on the Silver Wings Parachute team performing over 300 jumps permanently damaged her hips and knees.  

The record demonstrates the presence of diagnosed  bilateral hip and knee disabilities; at her October 2009 VA examination, the Veteran was diagnosed with a bilateral hip strain, a left knee strain, and right knee degenerative arthritis.  In an August 2011 private treatment record, the Veteran was diagnosed with bilateral trochanteric bursitis and bilateral patellofemoral osteoarthritis.  Accordingly, Shedden element (1) has been demonstrated.  

The record also contains evidence of in-service injuries to the bilateral hips and knees.  The Veteran was a jump instructor on the Silver Wings Parachute team, and performed over 300 paratrooper jumps.  The Veteran's service treatment records also showed treatment for injuries to the knees in service.  In August 1976, the Veteran was treated for a bruise to her right knee.  The Veteran also injured her left knee in service.  Swelling and tenderness were noted, but x-ray imaging was negative.  The Veteran reported that following these injuries, she took over-the-counter nonsteroidals for the pain.  She indicated that over the past five years, the pain had worsened.  The Board finds the Veteran's reports of injury to her bilateral hips and knees to be credible.  Accordingly, Shedden element (2) has also been demonstrated.  

The Board is now left to consider whether there is a nexus between the Veteran's currently diagnosed bilateral hip and knee disabilities, and her in-service injuries.  

Post-service medical records reflect ongoing treatment for the Veteran's bilateral hips and knees.  The Veteran began receiving treatment from Dr. M.M. in December 2008 for her bilateral hip and knee pain.

There is one favorable medical opinion of record.  In April 2009, Dr. M.M. noted that the Veteran has had moderate to severe hip and knee pain for the past five years.  He noted that her symptoms included localized joint pain, episodic flare-ups, and joint stiffness.  Dr. M.M. opined that the four to five years of parachuting with her group and the intermittent discomfort to frequent jumps was a major contributing factor to the Veteran's pain.

The Board acknowledges that there is an unfavorable nexus opinion of record.  In a VA examination dated in October 2009, the VA examiner diagnosed a left hip strain, a right hip strain, a left knee strain, and right knee degenerative arthritis.  The examiner did not find any connection between the Veteran's active duty service and her diagnosed disabilities.  The examiner explained that there were no complaints related to the hip on the separation examination, and no chronicity of care following service.  As to the Veteran's left knee disability, the examiner noted that although the Veteran injured her left knee on active duty, the x-ray was negative, and there were no follow-up complaints.  Moreover, there were no complaints of knee problems on her discharge examination.

In an addendum opinion dated in November 2009, the examiner found that it was less likely than not that the Veteran's right knee degenerative joint disease was a continuation of symptoms shown in service.  The examiner explained that the service treatment records apparently showed a self-limited injury to the right knee.  She found, however, that there was no indication of a chronic condition during service or subsequent to the Veteran's 1981 discharge.  The examiner noted medical evidence showing right knee problems only in recent years, which was approximately 20 years after discharge.  The examiner also found that it was less likely than not that the current left hip strain, right hip strain, left knee strain, and right knee degenerativa joint disease were the result of multiple parachute jumps while in service.  The examiner explained that a review of the medical literature did not support a long-term effect from parachute jumping, in the absence of a significant injury, such as internal derangement.

In this case, there are medical opinions for and against the Veteran's claim.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not, however, reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

Here, the Board finds that the April 2009 private medical opinion regarding the etiology of the Veteran's bilateral hip and knee disabilities is fully informed, fully articulated, and well-reasoned.  Thus, based on all the evidence, the Veteran's treating provider, Dr. M.M., provided a clear opinion finding that the Veteran's duties as a jump instructor in service and the intermittent discomfort to frequent jumps was a major contributing factor to the Veteran's current bilateral hip and knee disabilities, diagnosed as a left hip strain with trochanteric bursitis, a right hip strain with trochanteric bursitis, a left knee strain with patellofemoral osteoarthritis, and right knee degenerative arthritis (patellofemoral osteoarthritis).  Moreover, the Board finds that the Veteran's assertions regarding the onset of her bilateral hip and knee disabilities in service are credible, and are consistent with her duties as a jump instructor.  Additionally, the Board finds that the Veteran's competent and credible assertions of bilateral hip and knee pain since service, with progressive worsening in the past five years, weigh in favor of finding a medical nexus between the Veteran's in-service symptoms and her current bilateral hip and knee disabilities.  Accordingly, the Board finds that Shedden element (3) has been demonstrated.  

Resolving all doubt in favor of the Veteran, entitlement to service connection for a left hip disability (diagnosed as a left hip strain with trochanteric bursitis), a right hip disability (diagnosed as a right hip strain with trochanteric bursitis), a left knee disability (diagnosed as a left knee strain with patellofemoral osteoarthritis), and a right knee disability (diagnosed as right knee degenerative arthritis/ patellofemoral osteoarthritis), is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left hip disability, diagnosed as a left hip strain with trochanteric bursitis, is granted.

Entitlement to service connection for a right hip disability, diagnosed as a left hip strain with trochanteric bursitis,  is granted.

Entitlement to service connection for a left knee disability, diagnosed as a left knee strain with patellofemoral osteoarthritis, is granted.

Entitlement to service connection for a right knee disability, diagnosed as right knee degenerative arthritis/patellofemoral osteoarthritis, is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


